DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and respond filed on 11/29/2021 are acknowledged and entered.

Claims 1-6, 10, 14, 15, and 27-36 were pending.  In the amendment as filed, applicants have amended claim 35; and added claim 37.  Therefore, claims 1-6, 10, 14, 15, and 27-36 are currently pending.  Further, a substitute specification was filed on 11/29/2021 in respond to the non-entry of the substitute specification filed on 08/27/2020 (i.e. “the substitute specification does not conform to 37 CFR §§ 1.125(b) and (c) because the structures of compounds #38-44 and #52-54 on Table 1 are missing. Applicant provides, with this response, a supplemental Substitute Specification that addresses the issues identified by the examiner. Applicant thanks the examiner for bringing this oversight to their attention.”). 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-5, 10, 14, 15, 27-35, and newly added claim 37) in the reply filed on 11/29/2021 is acknowledged.  The elected invention is as follows: “Applicant hereby elects, with traverse, Group I, covering claims 1-5, 10, 14, 15, 27-35, and 37.”
The examiner states that there is a lack of unity because Muller teaches a compound which falls within the scope of formula (I). However, Muller relates to sweeteners, whereas claim 1 relates to a method of reducing the number or preventing the multiplication of live Gram-negative and/or Gram-positive bacteria on a surface, and claim 14 relates to a method of treatment of a bacterial infection. Thus both claim 1 and claim 14 are novel over Muller. Additionally, the examiner seems to base the restriction on the differences between the compounds of formula (I) and the compounds of formula (II). Applicant notes, however, that there are enough similarities between these formulas that a reasonable search should be able to encompass both compounds. Therefore, Applicant respectfully requests that the Group II claims, including claims 6 and 36, be examined with the Group I claims.”
This is not found persuasive because there is a lack of unity between the inventions of Group I (Claims 1-5, 10, 14, 15, and 27-35) and Group II (Claims 6 and 36).  First, it is relevant to note that there is a typographical error regarding the claims for each groups of inventions, where instant claim 36 would be include in Group II and not Group I as stated, since instant claim 36 is dependent on claim 6.  Second, the lack of unity between the inventions of Group I and Group II is not based on the prior art of Muller et al. as stated by applicant, but rather the differences in the structures between the compounds of ‘formula (I)’ for Group I and the compounds of ‘formula (II)’ for Group II as discussed in the previous Office action (see para. 9).  Moreover, Muller et al. would support the assertion that there is a lack of unity between the inventions of Group I and Group II for Muller et al. compound 7 (
    PNG
    media_image1.png
    130
    104
    media_image1.png
    Greyscale
and R is SO3Na)  read only on ‘formula (I)’, where Ar is Ar1; R1, R2, R4, and R5 are hydrogen; R3 is CN, A is an oxygen-containing anionic group’ and Y is an ‘inorganic cation’.  Thus, the inventions of Group I and Group II do not share the same or corresponding technical feature.  Third, how Muller et al. use compound 7 would not exclude it the broad scope of compounds for ‘formula (II)’ as recited by instant claims 1 and 14 for its structural features anticipates ‘formula (I)’.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.

Applicant’s election of species for a type of composition as define by ‘formula (I)’ in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “Applicant hereby elects Compound 1, in Table 1, on page 14 of the specification.”  The structure of ‘Compound 1’ is recited by newly added claim 37 and amended instant claim 35.

Claims 4 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Accordingly, claims 1-3, 5, 10, 14, 15, 27-35, and 37 are under consideration in this Office Action.
Priority
Receipt is acknowledged of certified copies of papers, i.e. British Patent Application GB1711.55.1 that was filed on 07/18/2017, required by 37 CFR 1.55.

This present application is a 371 of PCT/EP2018/069568 that was filed on 07/18/2018.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 07/18/2017 for prior art searches.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14, 28-32, 35, and 37 are rejected under 35 U.S.C. 103 as being obvious over Hiscock et al. (Soft Matter, 2016 (first published on 07 Apr. 2016), 12(18), pp. 4221-4228).
The applied reference has a common inventor (Jennifer R. Hiscock) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
For claims 1-3, 5, 28-32, 35, and 37, Hiscock et al. teach a novel tetrabutylammonium (TBA) sulfonate-urea (1) salt, Fig. 1 (
    PNG
    media_image2.png
    148
    221
    media_image2.png
    Greyscale
), (refers to instant claimed ‘a compound of formula (I)’ of claim 1; and instant claims 2, 3, 5, 28-32, 35, and 37; and the elected species of ‘Compound 1’) capable of producing hydrogen bonded nanostructures (see last para. bridging pgs. 4221-4222).  Hiscock et al. also disclose that understanding and targeting hydrogen bonding in nanostructure formation is a promising novel way to develop systems for drug/gene delivery and triggerable sensing, encapsulation and remediation technologies (see para. of Conclusions on pg. 4227).
claim 14, Hiscock et al. teach a novel tetrabutylammonium (TBA) sulfonate-urea (1) salt, Fig. 1 (
    PNG
    media_image2.png
    148
    221
    media_image2.png
    Greyscale
), (refers to instant claimed ‘a compound of formula (I)’ of claim 14; and the elected species of ‘Compound 1’) capable of producing hydrogen bonded nanostructures (see last para. bridging pgs. 4221-4222).  Hiscock et al. also disclose that understanding and targeting hydrogen bonding in nanostructure formation is a promising novel way to develop systems for drug/gene delivery and triggerable sensing, encapsulation and remediation technologies (see para. of Conclusions on pg. 4227).
The teachings of Hiscock et al. differ from the presently claimed invention as follows:
While Hiscock et al. do not explicitly disclose the method step of “a step of applying to the surface a solution of a compound of formula (I)” as recited by instant claim 1, Hiscock et al. do disclose using the compound for remediation technologies (see para. of Conclusions on pg. 4227).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate this method step in Hiscock et al. disclosure of using the compound for remediation technologies.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for these types of compounds have direct applications in detergent industries as indicated by Hiscock et al. (see last para. bridging left and right col. on pg. 4221).
While Hiscock et al.  do not explicitly disclose the method step of “administering to an animal an effective amount of a composition” as recited by instant claim 14, Hiscock et al. do disclose using the compound for drug/gene delivery (see para. of Conclusions on pg. 4227).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of 
Therefore, the teachings of Hiscock et al. do render the inventions of the instant claims prima facie obvious.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 10, 15, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 12, 2022